Citation Nr: 1702983	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to September 1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision in which RO denied service connection for bilateral hearing loss.  In April 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In October 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  A transcript of the hearing has been associated with the claims file.
	
The Veteran's paper claims file has been converted into a paperless, electronic claims file via the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been considered by the Board. 


FINDINGS OF FACT

1.  All notifications and development actions needed to fairly adjudicate the claim herein have been accomplished. 

2.  The Veteran has credibly asserted in service noise exposure, and currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  Hearing loss was not shown in service or for many years thereafter; there is no competent, credible, and probative evidence of symptoms of diminished hearing beginning in service and continuing thereafter; and competent, probative medical opinion evidence weighs against a finding that current bilateral hearing loss had its origins in service or is otherwise medically-related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO)  See Pelegrini, 18 Vet. App. at 112 .  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2013 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private treatment records, VA treatment records, and October 2013 VA examination report.  Also of record and considered in connection with the claim is the transcript of the Veteran's Board hearing, along with various written statements from the Veteran and his wife.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded the opportunity to provide testimony during an October 2016 Board hearing.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.
During the hearing, the issue was identified, and testimony was elicited regarding the Veteran's initial onset of symptoms, treatment, and whether there was any medical opinion evidence to support the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  During the hearing, the undersigned sought to identify any pertinent, existing evidence not associated with the record that might have been overlooked or was outstanding that might substantiate the Veteran's claim.  Moreover, the record was held open for period of 60 days from the date of the hearing to afford the Veteran the opportunity to provide additional evidence.  The statement by the Veteran's wife was identified and later became part of the record within the allotted abeyance period following the hearing.    As nothing gave rise to the possibility that there was any other relevant evidence, outstanding, no additional development following the hearing was ordered.  The evidence currently of record is adequate to resolve the claim on appeal. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Veteran contends that his exposure to loud noises while performing his duties during military service has resulted in current bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 


Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309(a).  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Considering the evidence of record in light of the above-cited legal authority, the Board finds that the claim for service connection must be denied.  

First addressing the in-service injury or disease requirement, although there is no documented evidence of any specific incidence of acoustic trauma, there is no evidence disputing that the Veteran likely had some in-service noise exposure.  During his October 2013 VA examination, the examiner noted that the Veteran was exposed to noise from machine gun fire, rifles, and hand grenades.  During the October 2016 Board hearing, the Veteran stated that he was exposed to noise from artillery fire as his frontline assignment with the Philippines guerilla was very close to the bombing area.

The Board notes the Veteran competent to assert the occurrence of in-service noise exposure.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91 (1991).  The Board further finds that, in this case, there is no reason to question the veracity of the Veteran's assertions in this regard.  Thus, although there is no objective evidence to document a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure, as described, to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The evidence must also establish current disability.  To have a ratable hearing loss disability for VA compensation purposes, the Veteran must have sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this regulation, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, the audiograms of record, to include the most recent, October 2013 VA audiogram, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Therefore, a current disability has been established.

Thus, the remaining question is whether the Veteran's current bilateral hearing loss is medically-related to his in-service noise exposure.

An October 2013 VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to his military service.  In this regard, the examiner noted that during the examination, the Veteran stated that he noticed a sudden decrease in hearing in his right ear in the late 1960s.  The examiner continued that the Veteran was then fitted with hearing aid in the right ear in the late 1960s and was fitted with hearing aid in the left ear several years later.  The Veteran was fitted with a left ear hearing aid many years later.  The examiner concluded that the Veteran's onset of hearing loss in both ears occurred twenty years after his military duty. 

As the opinion provided by the October 2013 VA examiner was based on examination of the Veteran, consideration of his documented history and assertions, and supported by stated rationale, , the Board accords the opinion great probative weight  on the question of medical etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)..  Significantly, Notably, there is no contrary medical opinion of record, and neither the Veteran nor his representative has identified any existing contrary, competent opinion-i.e., one that, in fact, establishes a nexus between current bilateral hearing loss and service.  

In analyzing this claim,  the Board has considered the Veteran's statements linking his military service, to include noise exposure in combat, to his current bilateral hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 466, 470 (1994).  .  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  This is because these are matters that require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his hearing loss to any event, injury, or disease occurring during his military service.  He has not demonstrated that he has the medical training and/or expertise to determine the etiology of hearing loss and is, thus, a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

However, the Veteran's statements purporting to link his current hearing loss to his military service does not involve a matter within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the VA examiners' opinions discussed above, which support a finding that it is unlikely that any current hearing loss is a result of military service, constitute the only competent evidence of record on the question of medical nexus to service element.

Moreover, while competent, the Board finds that any lay assertions purporting to place the onset of the Veteran's hearing loss during service and as to  continuity of symptoms of diminished hearing since service-advanced in connection with the current claim for monetary benefits-are inconsistent with the other evidence of record and made under circumstances indicating bias or interest.  See Caluza, supra (in assessing credibility,VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

During the October 2016 Board hearing, the Veteran initially claimed that he first noticed hearing loss in the early 1950s.  During the same hearing, the Veteran's representative stated that the Veteran provided another statement in 2014 where he claimed having problems with hearing loss dating back to 1945 but that the Veteran did not seek medical treatment until 1948.  When asked to confirm the representatives' assertion, the Veteran claimed that he first noticed hearing loss in 1948 while working at a bank based in New York, and that it was not until 1957 that the Veteran stated that his hearing loss worsened.  However, in an October 2012 statement, the Veteran claimed that he began working at the above-mentioned bank in 1951.  Furthermore, in a July 2013 statement in support of claim, the Veteran again stated that he first began working at the bank in 1951.  In sum, the Veteran has provided several dates between 1948 and 1951 in regards to when the Veteran first noticed his hearing loss while working at the bank.  However, all of these dates between 1948 and 1951 are several years after the Veteran left service in September 1945.   These inconsistencies clearly reflect that the Veteran is not a reliable historian. 

Notably,  during  the October 2016 Board hearing, the Veteran denied making any statement to the examiner to suggest that the Veteran first experienced hearing loss problems twenty years after service.  However, the October 2013 examiner stated that the Veteran told her during the examination that he had a sudden decrease in hearing in his right ear in the late 1960s.  There is nothing else in the record that the examiner could have relied upon or cited to conclude that the Veteran first noticed hearing loss problems in the 1960s.

Additionally, the Veteran's wife provided a statement in October 2016 indicating that she has been aware of the Veteran's hearing loss problems since "prior to 1948" and that the Veteran became more and more hard of hearing.  The Board finds little probative value in this statement because it is unclear as to how long prior to 1948 the wife first observed the Veteran's hearing loss.  Even if the Veteran had considerable hearing loss just prior to 1948, this would still he l several years after service, well beyond the one-year presumptive period for establishing service connection for hearing loss as a chronic disease, pursuant to 38 C.F.R. § 3.309.  

Consequently, presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal..  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


